

Exhibit 10.1


REVOLVING LOAN AGREEMENT
REVOLVING LOAN AGREEMENT, dated as of October 17, 2014, by and between ViSalus,
Inc., a Nevada corporation (the “Borrower”), and Blyth, Inc., a Delaware
corporation (the “Lender”).
The Borrower and the Lender, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, hereby agree as follows:
Article 1. The Loans
1.1    Certain Definitions. Certain capitalized terms used herein are defined in
Appendix A attached hereto.
1.2    Revolving Credit Loans. Subject to the terms and conditions of this Loan
Agreement and in reliance on the representations and warranties of the Borrower
contained herein, the Lender agrees to make available to the Borrower from time
to time, prior to the Revolving Credit Loan Termination Date, revolving credit
loans (each a “Loan” or “Revolving Credit Loan” and collectively the “Loans” or
“Revolving Credit Loans”) in an aggregate principal amount not to exceed, at any
one time outstanding, the Revolving Credit Maximum Amount. In addition to any of
its other rights hereunder, the Borrower, subject to such terms and conditions,
may borrow, repay and reborrow the Revolving Credit Loans up to, at any one time
outstanding, the Revolving Credit Maximum Amount.
1.3    The Note. The Loans, and the obligation of the Borrower to repay the
Loans with interest, shall be evidenced by a revolving credit promissory note
(such promissory note is hereinafter referred to as the “Note” which defined
term shall also include such promissory note as it may be extended or otherwise
amended, supplemented, or modified from time to time and also any notes (if any)
given in extension, renewal, or substitution of such promissory note) in
substantially the form of Exhibit A attached hereto.
1.4    Interest. The unpaid principal balance of the Revolving Credit Loans
outstanding from time to time shall bear interest at a rate per annum equal to
the Applicable Revolving Credit Rate.
Anything contained in this Loan Agreement or the Note to the contrary
notwithstanding, the Lender does not intend to charge and the Borrower shall not
be required to pay interest or other charges in excess of the maximum rate
permitted by Applicable Law. Any payments in excess of such maximum shall be
refunded to Borrower or credited against principal.

1

--------------------------------------------------------------------------------



1.5    Payment of Principal and Interest. The Borrower shall pay the then entire
unpaid principal of all Revolving Credit Loans on the Revolving Credit Maturity
Date. Accrued and unpaid interest on the Revolving Credit Loans shall be due and
payable by the Borrower, in arrears, on each Revolving Credit Interest Payment
Date. All payments of principal, interest and other amounts due (or otherwise
made) hereunder or under the Note shall be made without any deductions
whatsoever, including but not limited to any deduction for any set-off,
recoupment, claim or counterclaim. All payments shall be made in United States
Dollars and immediately available funds. Unless otherwise requested by the
Lender, all payments by the Borrower shall be made by wire transfer pursuant to
wire instructions provided by the Lender to the Borrower from time to time. If
any payment under this Loan Agreement or under the Note shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest in connection with such payment. The
records of the Lender shall be prima facie evidence of the making of any
Revolving Credit Loans, any accrued interest thereon and all principal and
interest payments made in respect thereof; provided, that no failure of the
Lender to timely record any transaction shall in any way affect or impair any
liability or other obligation of the Borrower to the Lender. Any statement of
account with respect to the Revolving Credit Loans sent by the Lender to the
Borrower shall also serve as prima facie evidence of the information contained
therein unless objected to in writing by the Borrower within sixty (60) days of
the Borrower’s receipt of such statement.
1.6    Notice, Amount and Frequency of Borrowings. The Borrower shall (subject,
in the case of the initial Revolving Credit Loan, to the provisions of Sections
3.1(c) and 3.2(b) below) give the Lender written notice of the amount and date
of each Revolving Credit Loan requested under the Revolving Credit Facility no
later than five (5) Business Days prior to the date of such proposed Loan. Such
notice shall include (i) the proposed date of borrowing (which must be a
Business Day), (ii) the bank account to which the proceeds of the proposed
Revolving Credit Loan shall be funded (which shall be a domestic account of a
United States bank), (iii) the amount of the proposed Revolving Credit Loan and
(iv) a copy of the related notice of borrowing the Borrower is providing under
the Other Revolving Credit Facility. The minimum amount of each Revolving Credit
Loan shall be $500,000.00. The Borrower shall make no more than one borrowing of
Revolving Credit Loans per calendar month. No failure to give any such notice
shall impair the obligation of the Borrower to repay any Loan made by the
Lender.
1.7    Optional Prepayments. (a) The Borrower may optionally prepay the
principal of the Loans, in whole or, subject to the immediately succeeding
sentence, in part, without penalty or premium. Optional prepayments of principal
shall (i) be made no more than once per calendar month and (ii) in the case of
partial prepayments, be in the minimum amount of $100,000. Anything contained in
this Loan Agreement to the contrary notwithstanding, no optional prepayment of
the Revolving Credit Loans may be made unless the Borrower simultaneously makes
a prepayment of the Other Revolving Credit Loans with the prepayment of the
Revolving Credit Loans and the Other Revolving Credit Loans to be made pro-rata
based on the then relative amounts (immediately prior to such prepayment) of (i)
the outstanding principal of the Revolving Credit Loans and (ii) the outstanding
principal of the Other Revolving Credit Loans.

2

--------------------------------------------------------------------------------



(a)    Amounts prepaid prior to the Revolving Credit Loan Termination Date on
account of the Revolving Credit Loans may, subject to the terms and conditions
of this Loan Agreement, be reborrowed prior to such Date.
1.8    Early Termination of Loan Commitment Under this Loan Agreement by the
Borrower. The Borrower shall have the right to early terminate the revolving
loan commitment of the Lender under this Loan Agreement upon five (5) Business
Days prior written notice to the Lender provided that (i) simultaneously with
such termination all amounts (including all principal, interest, costs and
expenses) then outstanding under the Loan Agreement and the Note shall be paid
in full and (ii) the revolving loan commitments under the Other Revolving Credit
Facility shall also simultaneously be terminated and all amounts then
outstanding under the Other Revolving Credit Facility shall also be
simultaneously paid in full. After any such termination of the revolving loan
commitment of the Lender under this Loan Agreement, the Borrower shall no longer
have the right to borrow under this Loan Agreement.
Article 2. Representations and Warranties
To induce the Lender to enter into this Loan Agreement and to make the Revolving
Credit Loans, the Borrower hereby represents and warrants to the Lender that:
2.1    Organizational Existence and Power. The Borrower and each of its
Subsidiaries is duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization and is duly
qualified to do business and in good standing in all other jurisdictions, if
any, in which the property or assets owned, leased or operated by it or the
nature of the business conducted by it requires such qualification, except for
such qualifications the lack of which, singly or in the aggregate, does not
result in, and would not reasonably be expected to result in, a Material Adverse
Effect. Borrower and each of its Subsidiaries has the organizational power and
authority, the legal right, and all material requisite permits, authorizations,
consents, licenses and the like, without unusual restrictions or limitations, to
own, operate and lease all of its material properties and assets, to conduct the
business in which it is presently engaged or presently proposes to be engaged,
and, in the case of the Borrower, to execute, deliver and perform its
obligations under all Financing Documents to which the Borrower is a party.
Nothing contained in this Section 2.1 shall be interpreted or construed to limit
any transaction expressly permitted by Sections 4.1 or 5.1 below.
2.2    Corporate Authority; No Conflicts; Binding Agreements. The execution,
delivery and performance by the Borrower of this Loan Agreement, the Note and
any other Financing Document to which Borrower is a party, and any borrowings
hereunder, have been duly authorized by all necessary corporate and, if
required, stockholder action. The execution, and delivery and performance of
this Loan Agreement, the Note, and any other Financing Document to which
Borrower is a party, and any borrowings hereunder, are and will be within the
Borrower’s powers, corporate and otherwise, and do not and will not
(i) (a) violate, in any material respect, any Applicable Law or (b) violate
Borrower’s articles of incorporation, by‑laws or other organizational document.
(ii) result in the breach of, conflict with, constitute a default under, or give
rise to the right of acceleration or mandatory prepayment under, (a) any
material Contract or (b) any judgment, decree or order (including without
limitation any injunction or temporary restraining order), in each

3

--------------------------------------------------------------------------------



case which is binding upon the Borrower (or any of its Subsidiaries) or to which
it (or any of its Subsidiaries) or any of its (or their) properties is subject,
or (iii) result in the creation of any Lien upon any property or assets of the
Borrower (or any of its Subsidiaries) pursuant to any such Contract or any such
judgment, decree or order. This Loan Agreement has been, and the Note and each
other Financing Document to which the Borrower is a party will be, duly executed
and delivered on behalf of the Borrower. This Loan Agreement constitutes, and
the Note and each other Financing Document to which the Borrower is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
subject, in the case of enforceability, to the application of equitable
principles and the laws of bankruptcy or insolvency or similar laws affecting
the enforcement of creditors’ rights generally. No Governmental Approval is or
will be required in connection with the execution, delivery and performance by
the Borrower of this Loan Agreement or any other Financing Document or any
borrowing hereunder.
2.3    Compliance with Applicable Laws. The Borrower (and each of its
Subsidiaries) is in compliance, in all material respects, with all Applicable
Laws.
2.4    No Events of Default or Defaults. No Event of Default or Defaults exists.
2.5    Use of Proceeds. The Borrower shall use the proceeds of the Revolving
Credit Loans only for the Permitted Uses, and no part of such proceeds will be
used, in whole or in part, for the purpose of purchasing or carrying any “margin
security” as such term is defined in Regulation U of the Board of Governors of
the Federal Reserve System, or otherwise in a manner which would violate any
Regulations of such Board, including without limitation Regulations G, U, T and
X.
2.6    Additional Representation. In the period from (and including) September
30, 2014 to (and including) the date hereof, neither the Borrower nor any of its
Subsidiaries (i) made any Restricted Payment or (ii) took any action, or failed
to take any action, which would have breached any of the covenants set forth in
Article 4 or Sections 5.1 or 5.2 hereof (or would otherwise result in a Default
or Event of Default hereunder) had this Loan Agreement become effective as of
September 30, 2014.
Article 3.     Conditions Precedent
3.1    Initial Revolving Credit Loan. The initial Revolving Credit Loan shall be
subject (in addition to the conditions precedent set forth in Section 3.2 below)
to the Borrower fulfilling the following conditions precedent:
(a)    Delivery of Various Documents. The Lender shall have received each of the
following, all of which shall be in form and substance reasonably satisfactory
to the Lender:
(i)    copies or originals of each of the Financing Documents all of which shall
have been duly authorized, executed and delivered by the respective party or
parties thereto and in full force and effect (in the event that a copy of a
Financing Document(s) is delivered to the Lender, then the Borrower shall cause
an

4

--------------------------------------------------------------------------------



original of same to be delivered to the Lender (or Lender’s counsel) within two
(2) Business Days after the date the initial Revolving Credit Loan is made).
(ii)    the Obligor Legal Opinion.
(iii)    current copies of the articles of incorporation and by-laws of the
Borrower, as restated or amended to the date of the making of such initial
Revolving Credit Loan, certified, with respect to the articles of incorporation,
by the Nevada Secretary of State, and, with respect to the by-laws, by the
Secretary or Assistant Secretary of the Borrower.
(iv)    certified copies of all corporate (including stockholder, if required)
action taken by the Borrower to authorize the borrowings hereunder and the
execution, delivery and performance in accordance with their respective terms of
this Loan Agreement, the Note, and any other Financing Document to which
Borrower is a party, such resolutions to be certified by the secretary or
assistant secretary of the Borrower as of the date of disbursement of such
initial Revolving Credit Loan.
(v)    a certificate of incumbency with respect to the officers of the Borrower
authorized to execute and deliver this Loan Agreement, the Note, or any other
Financing Document to which the Borrower is a party.
(vi)    a current certificate of good standing for the Borrower from the Nevada
Secretary of State.
(vii)    the Permitted Holders shall, to the extent the Borrower has previously
agreed to redeem or otherwise purchase or acquire Capital Stock of the Borrower
held by such Permitted Holders waive in writing their right to so require the
Borrower to so redeem or otherwise purchase or acquire if same would not be a
permitted Restricted Payment under Section 5.3 below, and the Lender shall be
provided a copy of same.
(b)    Other Revolving Loan Agreement. Simultaneously with the execution and
delivery of this Loan Agreement by the Borrower and the Lender, the Other
Revolving Loan Agreement shall be executed and delivered by the Borrower and the
Other Revolving Credit Lenders and the Borrower shall execute and deliver the
promissory notes payable to the Other Revolving Credit Lenders. The Other
Revolving Loan Agreement (and such promissory notes) shall provide for the Other
Revolving Credit Facility in an aggregate revolving commitment amount equal to
$6,000,000, have the same termination and maturity as the Revolving Credit
Facility, the same interest rate as the Revolving Credit Facility and otherwise
have substantially identical terms and conditions as this Loan Agreement and the
Note.
(c)    Payment in Full of Temporary Loan. The Temporary Loan shall be repaid
(both unpaid principal and any accrued and unpaid interest) in full (the
“Temporary Loan Repayment”), with the proceeds of the initial Revolving Credit
Loan and the initial Other Revolving

5

--------------------------------------------------------------------------------



Credit Loan first used (in accordance with the immediately succeeding sentence)
to effect such repayment before any other use. Anything contained in this Loan
Agreement to the contrary notwithstanding, since the Temporary Loan has been
made by the Lender to the Borrower, it is agreed that, the proceeds of the
initial Revolving Credit Loan shall first be used towards the Temporary Loan
Repayment before any other use; and that part of the initial Revolving Credit
Loan used towards the Temporary Loan Repayment (or all of the initial Revolving
Credit Loan if all of initial Revolving Credit Loan is used towards the
Temporary Loan Repayment) may be made by the Lender making a book entry on the
Lender’s books and records evidencing same and crediting such part (or all if
applicable) towards the Temporary Loan Repayment.
3.2    All Revolving Credit Loans. The making of each Revolving Credit Loan
(whether the initial Revolving Credit Loan or any subsequent Revolving Credit
Loan) shall be subject to the following additional conditions precedent:
(a)    Representations and Warranties True and Correct; No Event of Default.
(i) All of the representations and warranties made or deemed to be made under
this Loan Agreement or any other Financing Document shall be true and correct in
all material respects (provided, that, in the case of any representations or
warranties which contain a materiality or Material Adverse Effect qualifier, the
condition precedent under this clause (i) shall be that all such representations
and warranties are true and correct in all respects) at the time of the
disbursement of the Revolving Credit Loan, with and without giving effect to the
making of the Revolving Credit Loan and the application of the proceeds thereof,
and (ii) no Event of Default or Default shall have occurred and be continuing at
such time, with and without giving effect to the making of the such Loan and the
application of the proceeds thereof. The Lender may, without waiving this
condition, consider it fulfilled, and a representation and warranty by the
Borrower to such effect shall be deemed made to the Lender by the Borrower, if
no written notice to the contrary is received by the Lender from the Borrower
prior to the making of such Loan.
(b)    Notice of Borrowing. The Borrower has provided the notice of borrowing
set forth in Section 1.6 above; provided, that, in the case of the initial
Revolving Credit Loan such notice requirement shall be that such notice shall be
given no later than noon (Eastern time) on the date which is one (1) Business
Day prior to the date such initial Revolving Credit Loan is proposed to be made.
(c)    Simultaneous Funding under the Other Revolving Credit Facility. The Other
Revolving Credit Lenders shall, simultaneously with the funding of any Revolving
Credit Loan, fund (under the Other Revolving Loan Agreement) Other Revolving
Credit Loans. The respective amounts of the simultaneous Revolving Credit Loan
and the Other Revolving Credit Loans shall be pro-rata in proportion to the
respective amounts of the Revolving Credit Maximum Amount and the Other
Revolving Credit Facility Commitment Amount (and the requests by the Borrower
for the Revolving Credit Loans and Other Revolving Credit Loans shall be in such
proportion). No Revolving Credit Loan or Other Revolving Credit Loans may be
made unless there is simultaneous funding as provided for in this paragraph;
provided, however, to the extent that, in connection with any requested
borrowing, any Other Revolving Credit Loans are made but are made in an amount
less than the amount requested by the Borrower (under the Other Revolving Loan

6

--------------------------------------------------------------------------------



Agreement) with respect to such particular borrowing, a Revolving Credit Loan
shall (assuming the conditions precedent for borrowings under this Loan
Agreement and the Other Revolving Loan Agreement are satisfied by the Borrower)
nonetheless be made by the Lender in a corresponding pro-rata amount (in other
words, assuming the conditions precedent for such borrowings are satisfied by
the Borrower but the Other Revolving Credit Lenders only, for example, fund 80%
of the borrowing (under the Other Revolving Loan Agreement) requested by the
Borrower of the Other Revolving Credit Lenders, then the Lender shall only be
obligated to fund 80% of the Revolving Credit Loan from the Lender requested by
the Borrower). The Lender may require that a funding procedure be used in order
to confirm that the requirements of this paragraph are satisfied, including a
funding call with the Borrower, the Lender and the Other Revolving Credit
Lenders and/or having the applicable Revolving Credit Loan by the Lender and the
applicable Revolving Credit Loans by the Other Revolving Credit Lenders first
sent to a mutually agreed to Person who will pool the proceeds of all such loans
and then fund same to the Borrower after the Lender and the Other Revolving
Credit Lenders authorize the release of the pooled loan proceeds and/or
confirmations of receipt by the Borrower of the applicable Revolving Credit Loan
and Other Revolving Credit Loans.
Article 4.     Affirmative Covenants
The Borrower covenants and agrees with the Lender that, until payment in full of
the Revolving Credit Loans (both principal and interest), payment and
performance by the Borrower of all of its other obligations under the Financing
Documents (except for obligations consisting of contingent indemnification
obligations for which no claim has been asserted) and the termination of the
obligation of the Lender to make Revolving Credit Loans, the Borrower shall,
and, in the case of Sections 4.1, 4.3, 4.4, 4.5, and 4.7 below, shall cause each
of its Subsidiaries to:
4.1    Preservation of Existence and Properties. (a) Preserve and maintain its
corporate (or, in the case of a Subsidiary that is not a corporation, its
applicable other organizational) existence and, where applicable, good standing
and all of its other material franchises, licenses, rights and privileges, and
remain qualified to do business as a foreign corporation or other organization,
as the case may be, in all jurisdictions in which the property or assets owned,
leased, or operated by it or the nature of the business conducted by the
Borrower or such Subsidiary requires such qualification, except for
qualifications the lack of which, singly or in the aggregate, does not result
in, and would not reasonably be expected to result in, a Material Adverse
Effect, (b) preserve and protect all intellectual property which the Borrower in
good faith determines to be material, (c) preserve and maintain in good repair,
working order and condition, reasonable wear and tear excepted, all of its other
material assets and other material properties and (d) engage only in businesses
in substantially the same fields as the businesses conducted by the Borrower
and/or its Subsidiaries on the date hereof or in fields reasonably related to
such same fields; provided, however, that the Borrower or such Subsidiary shall
not be required to preserve any such franchise license, right or privilege, or
the corporate existence of any Subsidiary (it being agreed that the corporate
existence of the Borrower must be maintained at all times), or maintain any such
properties, if the Board of Directors of the Borrower shall in good faith
determine that the preservation or maintenance thereof is no longer necessary or
desirable in the conduct of the business of the Company and its Subsidiaries as
a whole and that the loss thereof does not, and would not be reasonably be
expected

7

--------------------------------------------------------------------------------



to, result, individually or in the aggregate, in a Material Adverse Effect; and
provided, further, that the provisions of this Section 4.1 shall not prohibit
(i) a sale, transfer or conveyance of a Subsidiary or any of its assets in
compliance with the terms of this Loan Agreement, or (ii) a merger or
consolidation made in compliance with the terms of this Loan Agreement.
4.2    Financial Statements.
(a)    Deliver to the Lender:
(i)    within 45 days after the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending September 30, 2014, internally
prepared consolidated quarterly consolidated (and consolidating to the extent
consolidating statements are prepared by the Borrower) financial statements of
the Borrower and its Subsidiaries, consisting of an income statement, balance
sheet and cash flow statement, certified, on behalf of the Borrower, by the
Borrower’s chief financial officer or other appropriate officer of the Borrower,
such statements to fairly present, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of date of such financial statements and for the
period(s) covered thereby, such statements to be prepared in accordance with
GAAP (except for the absence of footnotes and normal year-end adjustments).
(ii)    within 10 days after the Borrower receives same, copies of any annual
financial statements of the Borrower (or the Borrower and its Subsidiaries)
reported on by independent public accounts, whether audited, reviewed or
compiled.
4.3    Insurance Requirements. At all times maintain in full force and effect
policies of insurance with respect to the properties, operations and other
businesses of the Borrower and its Subsidiaries (including property and other
casualty insurance and general liability insurance) providing such coverage as
is reasonably deemed sufficient by the Borrower, and as is customarily carried
by businesses of the size and character of the business of the Borrower and its
Subsidiaries. All such insurance shall be maintained with independent insurance
companies which the Borrower in good faith believes are financially sound and
reputable. Nothing contained in this Loan Agreement or any other Financing
Document shall be interpreted or construed to impose on the Lender any
obligation or liability with respect to the insurance of the Borrower or the
maintenance or adequacy thereof.
4.4    Compliance with Laws; Payment of Taxes and Other Obligations. (a) Comply
with all Applicable Laws except to the extent that failure to comply therewith
has not, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and (b) pay all (i) taxes, assessments,
governmental charges or levies, and (ii) claims for labor, rent and other claims
and obligations, in each case made against it or its property, except, in the
case of (b)(i) or (b)(ii), for liabilities being contested by the Borrower or
its Subsidiaries in good faith by appropriate proceedings and against which the
Borrower or its Subsidiaries, as applicable, shall set up adequate reserves on
its books in conformity with GAAP.

8

--------------------------------------------------------------------------------



4.5    Inspection. Permit representatives of the Lender, from time to time, but
no more than twice per calendar year (provided, however, that such limitation of
no more than two (2) per calendar year shall not apply during the existence of
any Event of Default), only during normal business hours and upon reasonable
prior notice (provided, however, that prior notice need not be given, if an
Event of Default has occurred and is continuing), to (a) visit and inspect any
assets or other properties of the Borrower or its Subsidiaries and (b) inspect
the books and records of the Borrower and its Subsidiaries.
4.6    Notice of Default; Litigation, etc. Furnish to the Lender prompt written
notice (and in any event within five (5) Business Days after the Borrower
obtains knowledge thereof) of any of the following: (i) the occurrence of any
Event of Default or Default; (ii) the commencement of, and any material
development in, any material actions, suits or proceedings or investigations in
any court or before any arbitrator of any kind or by or before any governmental
or non-governmental body against or in any other way relating adversely to, or
adversely affecting, the Borrower or any of its Subsidiaries; and (iii) any
change with respect to the business, assets or other properties, liabilities,
financial condition, results of operations or business prospects of the Borrower
or its Subsidiaries, which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Without limiting
the generality of the immediately preceding sentence, the Borrower shall provide
prompt written notice to the Lender of material developments in the Kerrigan
Lawsuit (as defined in the definition of Kerrigan Lawsuit Resolution).
4.7    Use of Proceeds of Revolving Credit Loans. Only use the proceeds of the
Revolving Credit Loans for Permitted Uses.
Article 5.     Negative Covenants
The Borrower covenants and agrees with the Lender that, until payment in full of
all Revolving Credit Loans (both principal and interest), payment and
performance by the Borrower of all of its other obligations under the Financing
Documents (except for obligations consisting of contingent indemnification
obligations for which no claim has been asserted) and the termination of the
obligation of the Lender to make Revolving Credit Loans, the Borrower shall not,
and shall not permit any of its Subsidiaries to, whether directly or indirectly:
5.1    Consolidation or Merger; Sale of Assets. (a)  merge or consolidate with
any other Person or engage in a split-up or other similar event, except that the
following actions shall be permitted under this Section 5.1(a) provided that (x)
except for mergers or consolidations referred to in clause (i) below, no Event
of Default or Default exists immediately prior to such proposed action and (y)
such proposed action will not result in the occurrence or continuance of any
Event of Default (including without limitation, for the avoidance of doubt, any
Event of Default under subsection 5.1(b) below) or Default: (i) a merger or
consolidation between two Wholly Owned Subsidiaries of the Borrower which are
both Domestic Subsidiaries or a merger or consolidation between two Wholly Owned
Subsidiaries of the Borrower which are both Foreign Subsidiaries, (ii) any
Subsidiary of the Borrower may merge or consolidate with any other Subsidiary of
the Borrower, but excluding from this clause (ii) any merger or consolidation
referred to in clause (i) above , (iii) any Subsidiary of the Borrower may merge
with and into the Borrower provided the Borrower is the surviving entity, (iv)
any Subsidiary of the Borrower may merge with any other Person in order

9

--------------------------------------------------------------------------------



to consummate a transfer of the equity interests or the assets of such
Subsidiary, (v) any Subsidiary of the Borrower may merge with any other Person
to consummate an acquisition by such Subsidiary of an acquisition target, and
(vi) the Borrower may merge with any other Person to consummate an acquisition
by the Borrower of an acquisition target provided that the Borrower is the
surviving entity of such merger; or (b) sell, transfer (including without
limitation by the issuance of Capital Stock), lease or otherwise dispose of
tangible or intangible assets (whether in one or multiple transactions)
compromising all or substantially all of the consolidated assets of the Borrower
and its Subsidiaries, provided that nothing contained in this Section 5.1(b)
shall prevent the Borrower and its Subsidiaries from selling their inventory in
the ordinary course of business for value received.
5.2    Transactions with Affiliates. Enter into, or be a party to, any
transaction with any Affiliate of the Borrower or any of its Subsidiaries
(including, without limitation, transactions involving the purchase, sale or
exchange of assets or properties or the rendering of services), except upon
terms no less favorable to the Borrower (and, to the extent applicable, its
applicable Subsidiary) than Borrower (and such Subsidiary, if applicable) would
obtain in a comparable arm’s‑length transaction with a Person other than an
Affiliate, except that nothing contained in this Section 5.2 shall be
interpreted or construed to (i) prevent any intercompany loans or advances
between the Borrower and its Subsidiaries or between any Subsidiaries of the
Borrower, (ii) prevent the payment of compensation (including bonuses and equity
compensation) paid to and other benefits (including retirement, health and other
benefit plans, profit sharing plans, awards and transactions under stock
incentive plans or management equity subscription agreements), severance
agreements, and indemnification or insurance arrangements provided on behalf of
officers, directors, or employees of the Borrower or any of its Subsidiaries and
the issuance of equity of the Borrower, provided (a) such compensation and other
benefits, agreements, arrangements and issuances are reasonable and paid in the
ordinary course of business and (b) such issuances do not result in any Change
of Ownership or Control (or otherwise result in an Event of Default or Default),
(iii) prevent the Borrower from entering into the Other Revolving Loan Agreement
or (iv) prevent any Restricted Payment permitted under Section 5.3 below.
5.3    Restricted Payments. Make any Restricted Payment except that (i) any
distribution may be made by a Subsidiary of a Borrower to the Borrower or to
another Subsidiary of the Borrower (provided that in the case of a distribution
made by a Subsidiary which is not a Wholly Owned Subsidiary, such distribution
is made on a pro rata basis to its equity owners), (ii) Borrower, without
duplication, (a) may engage in Identified Vesting Retention Transactions (the
amount of Restricted Payment under this Section (ii)(a) shall, for purposes of
Section (iv) below, be deemed to be equal to the amount of the payroll taxes
paid by the Borrower in the applicable Identified Vesting Retention Transaction)
and (b) may redeem for cash then outstanding Identified RSUs and Option Shares
(provided the amount(s) paid by the Borrower for any such redemption(s) is
determined pursuant to (x) an independent appraisal process similar to the
process used by the Borrower for such purposes prior to the date hereof and/or
(y) an internal valuation appraisal process utilizing the valuation methodology
used by independent appraisers with which the Borrower has previously engaged
similar to such internal process used by the Borrower for such purposes prior to
the date hereof, and that the amount paid for redemptions of Identified Option
Shares is the difference (if positive) between the then value of the Identified
Option Shares as so determined and the strike price) and may redeem for
consideration consisting of the issuance of a Subordinated Redemption Note
(issued

10

--------------------------------------------------------------------------------



to the applicable employee or officer or former employee or officer) the Future
Applicable RSUs and Option Shares, in each case held (i.e., where the applicable
Identified RSUs and Option Shares or Future Applicable RSUs and Option Shares,
as the case may be, are held) by employees or officers, or former employees or
officers, of the Borrower or its Subsidiaries (for the avoidance of doubt,
additional redemptions (i.e., redemptions in addition to those permitted under
this clause (ii)) may be made as Restricted Payments to the extent permitted
under clauses (iii) or (iv) below), (iii) if both immediately before and
immediately after the applicable proposed cash Restricted Payment under this
clause (iii) is made there are no outstanding Revolving Credit Loans and no
outstanding Other Revolving Credit Loans, the Borrower may make such proposed
cash Restricted Payment provided no Event of Default or Default exists
immediately before or as a result of such Restricted Payment, and (iv) if either
immediately prior to or immediately after the applicable proposed cash
Restricted Payment under this clause (iv) is made there are any outstanding
Revolving Credit Loans or outstanding Other Revolving Credit Loans, the Borrower
shall be permitted to make such proposed cash Restricted Payment provided that
(a) no Event of Default or Default exists immediately before or as a result of
such Restricted Payment and (b) the aggregate amount of Restricted Payments
(including without limitation the proposed Restricted Payment) made by the
Borrower from and after the date of this Loan Agreement (whether such Restricted
Payment is made under this clause (iv) or clauses (ii) or (iii) above or
otherwise (provided, however, that a Restricted Payment consisting of the
issuance (under clause (ii) above) of a Subordinated Redemption Note shall not
be considered a Restricted Payment for purposes of this clause (iv) but any
payment under or otherwise with respect such Subordinated Redemption Note (or
the debt evidenced or created thereby) shall be a Restricted Payment for
purposes of this clause (iv)) does not exceed 50% of the positive cumulative net
consolidated net income of the Borrower and its Subsidiaries (calculated in
accordance with GAAP consistently applied) earned in the period from and after
October 1, 2014 to and including the last day of the then most recently ended
fiscal quarter of the Borrower. If requested by the Lender, the Borrower shall
provide to the Lender information with respect to any Restricted Payment made
under this Section 5.3, including any applicable calculation under clause (iv)
of the immediately preceding sentence.
Article 6.     Intercreditor Agreement.
The terms and other provisions of this Loan Agreement (and the Note) are subject
to the terms and other provisions of the Intercreditor Agreement.
Article 7.     Events of Default
7.1    Events of Default.     Any of the following events or circumstances shall
constitute an “Event of Default”, whatever the reason for such event or
circumstance and whether voluntary or involuntary and whether an event or
circumstance is mentioned once or more than once:
(b)    Borrower shall fail to make any payment of any principal of any Revolving
Credit Loan when due (whether due at maturity, upon acceleration or otherwise).
(c)    Borrower shall fail to make any payment of any interest or other amount
(not consisting of principal of any Revolving Credit Loan) when due under the
Note, this Loan Agreement

11

--------------------------------------------------------------------------------



or any other Financing Document and such failure shall continue for a period of
three (3) Business Days.
(d)    Borrower shall default in the due performance or observance of:
(i)    any agreement or covenant contained in (x) Section 4.1(a) hereof insofar
as such Section requires the preservation of the existence of the Borrower or
its Subsidiaries (it being understood and agreed that Section 7.1(c)(ii) below
shall cover any other agreement or covenant which is part of Section 4.1(a)) or
(y) any of Sections 4.1(d), 4.3 or 4.6 hereof or in Article 5 hereof; or
(ii)    any other agreement or covenant contained in this Loan Agreement (other
than a covenant or agreement a default in the performance or observance of which
is elsewhere in this Section 7.1 specifically dealt with) and such default shall
have continued unremedied for a period of, (x) in the case of Section 4.2, five
(5) Business Days, (y) in the case of Sections 3.1(a)(i) or 4.5, two (2)
Business Days or (z) in the case of any such other agreement or covenant, thirty
(30) calendar days after the earlier of (i) written notice of such default shall
have been given to Borrower by Lender and (ii) the Borrower becomes actually
aware of such default.
(e)    Any breach by the Borrower of the Intercreditor Agreement
(f)    Any representation or warranty made (or deemed made) by the Borrower
under this Loan Agreement or any other Financing Document proves to have been
incorrect or misleading in any material respect when made (or deemed made).
(g)    Any “Event of Default” as defined in the Other Revolving Loan Agreement
shall exist.
(h)    The Borrower or any of its Subsidiaries shall (i) fail to make, when due,
any payment with respect to any Indebtedness (except (x) Indebtedness under this
Loan Agreement or the other Financing Documents or under the Other Revolving
Loan Agreement, (y) Indebtedness consisting of intercompany loans between the
Borrower and its Subsidiaries or between the Subsidiaries of the Borrower or (z)
Indebtedness consisting of credit with a maturity of less than a year (marked
from the initial incurrence thereof) provided by vendors of the Borrower or its
Subsidiaries provided that the exception in this clause (z) shall not apply to
any such credit with respect to which the applicable vendor(s) is taking any
material collection or other enforcement action)), which Indebtedness,
individually or in the aggregate, exceeds $1,200,000, beyond the period of
grace, if any, applicable thereto or (ii) any portion of such Indebtedness shall
have become, or have otherwise been declared by the holder thereof (or their
agent) to be, due and payable or required to be redeemed or repurchased prior to
its stated maturity or regularly scheduled dates of payment, in each case as a
result of any default or event of default or the like.
(i)    The Borrower or any Subsidiary of the Borrower shall make an assignment
for the benefit of creditors, generally not pay its debts as they become due,
file a petition commencing

12

--------------------------------------------------------------------------------



a voluntary case under any chapter of the Bankruptcy Code, 11 U.S.C. §101 et
seq. (the “Bankruptcy Code”), be adjudicated an insolvent, file a petition
seeking any reorganization, arrangement, receivership, composition,
readjustment, liquidation, dissolution or similar arrangement under the
Bankruptcy Code or any other insolvency, reorganization, bankruptcy,
receivership or similar law, or file an answer admitting the material
allegations of a petition filed against the Borrower or such Subsidiary, as the
case may be, in any such case or proceeding, consent to the filing of such a
petition or apply for or acquiesce in the appointment of a trustee, receiver,
custodian or other similar official for the Borrower or such Subsidiary, as the
case may be, or of all or any substantial part of the Borrower’s or such
Subsidiary’s, as the case may be, assets or other properties.
(j)    A case, proceeding or other action shall be instituted against Borrower
or any Subsidiary of the Borrower seeking the entry of an order for relief
against Borrower or such Subsidiary as a debtor, to adjudicate Borrower or such
Subsidiary as a bankrupt or insolvent, or seeking reorganization, arrangement,
readjustment, liquidation, dissolution or similar relief against Borrower or
such Subsidiary under the Bankruptcy Code or other insolvency, reorganization,
bankruptcy, receivership or similar law, which case, proceeding or other action
either (i) results in such entry, or adjudication, or relief or issuance or
entry of any other order or judgment having a similar effect or (ii) remains
undismissed for sixty (60) calendar days, or within sixty (60) calendar days
after the appointment without Borrower’s or such Subsidiary’s consent or
acquiescence of any trustee, receiver, custodian or other similar official for
Borrower or such Subsidiary or of all or any substantial part of Borrower’s or
such Subsidiary’s assets and other properties, and such appointment shall not be
vacated.
(k)    any order, judgment or decree shall be entered against Borrower or any
Subsidiary (excluding for purposes of this Section 7.1(j) any Non-Material
Foreign Subsidiary) of the Borrower by a court of competent jurisdiction or
arbiter which, together with other outstanding orders, judgments, and decrees
against Borrower or such Subsidiary, as the case may be, exceeds $1,200,000
(exclusive of amounts actually insured against by adequate liability insurance
policies issued by financially responsible companies who have not denied
coverage), and any such order, judgment or decree shall continue in effect for
any period of sixty (60) consecutive calendar days or more without being
released or a stay of execution (provided, however, it shall also be considered
an Event of Default if within such sixty (60) day period the judgment
creditor(s) has levied on, garnished, attached or seized (or the like) any
material assets of the Borrower or such Subsidiary or  the material assets of
ViSalus are under imminent threat of being taken or sold by such judgment
creditor).
(l)    a Change of Ownership or Control shall occur.
(m)    any Financing Document, or material term or other provision thereof,
shall for any reason cease to be, or shall for any reason be asserted in writing
by the Borrower or any of its Subsidiaries not to be, in full force and effect
and enforceable in accordance with its terms.
7.2    Acceleration. Upon the occurrence and at any time during the continuance
of any Event of Default, the Lender, by written notice to the Borrower, may (i)
terminate the right of the Borrower to borrow any further Revolving Credit Loans
under this Loan Agreement, and/or (ii) declare the entire unpaid principal
balance of the Note and all Revolving Credit Loans, and all

13

--------------------------------------------------------------------------------



accrued and unpaid interest under the Note and on all Revolving Credit Loans, to
be due and payable immediately, and upon any such declaration the entire unpaid
principal balance of the Note and all Revolving Credit Loans and all accrued and
unpaid interest under the Note and on all Revolving Credit Loans shall become
and be immediately due and payable by the Borrower, without the need for
presentment, demand for payment, protest, notice of dishonor or protest or other
notice of any kind all of which are expressly waived by the Borrower; provided,
however, that upon the occurrence of any of the events specified in
subparagraphs (h) or (i) above, (i) the right of the Borrower to borrow under
this Loan Agreement shall automatically be terminated and (ii) the entire unpaid
principal balance of the Revolving Credit Loans and the Note, and all unpaid and
accrued interest under the Note and all Revolving Credit Loans, shall be
immediately due and payable by the Borrower without any notice whatsoever, all
without the need for presentment, demand for payment, protest, notice of
dishonor or protest or notice of any kind all of which are hereby expressly
waived by the Borrower. Lender shall have, upon the occurrence and during the
continuance of any Event of Default, all other rights, remedies, and powers
provided to the Lender under the Financing Documents or under Applicable Law.
Article 8.     Miscellaneous
8.1    Certain Waivers. Borrower waives presentment, diligence, protest, demand,
notice of demand, notice of acceptance of or reliance, notice of all
non-payment, notice of dishonor, notice of protest, and all other notices
(except for those expressly provided for in the Financing Documents) to parties
in connection with the delivery, acceptance, performance, default or enforcement
of any Financing Document.
8.2    Severability. Any provision of this Loan Agreement or other Financing
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
in such jurisdiction, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.3    Paragraph Headings. The paragraph headings used in this Loan Agreement
are for purposes of convenience of reference only and shall not affect the
construction hereof or be taken into consideration in the interpretation hereof.
8.4    No Waiver; Cumulative Remedies. (a) The Lender shall not by any act
(except by a written instrument executed and delivered in accordance with
subparagraph (b) of this Section), delay, indulgence, omission or otherwise be
deemed to have waived any right, remedy or other power hereunder or under any
other Financing Document or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Lender, any right, remedy or other power shall preclude any other or further
exercise thereof or the exercise of any other right, remedy or other power. No
single or partial exercise of any right, remedy, or power hereunder or under any
other Financing Document shall preclude any other or further exercise thereof or
the exercise of any other right, remedy or power. A waiver by the Lender of any
right, remedy or power hereunder or under any other Financing Document on any
one occasion shall not be construed as, or constitute a bar to, any right,
remedy or other power which the Lender would otherwise have on any future
occasion. The rights, remedies and powers provided to the Lender

14

--------------------------------------------------------------------------------



herein or in any other Financing Document are cumulative, may be exercised
singly or concurrently and are not exclusive of and shall be in addition to all
other rights, remedies, or powers provided by Applicable Law. Lender may
exercise any or all such rights, remedies and powers at any time(s) in any order
which Lender chooses in its discretion.
(a)    No waiver, amendment, supplement or other modification of any of the
terms or provisions of this Loan Agreement or the Note shall be effective unless
set forth in a writing executed and delivered by the Borrower and the Lender. In
addition to the requirements set forth in the immediately preceding sentence,
the applicable requirements set forth in the Intercreditor Agreement with
respect to any such waiver, amendment, supplement or other modification must be
satisfied to make same effective. No waiver, amendment, supplement or other
modification of the Intercreditor Agreement shall be effective unless it meets
the requirements for same set forth in the Intercreditor Agreement.
8.5    Successors and Assigns; Sale, Assignment or Participation. This Loan
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, that (i) the
Borrower may not, without the prior written consent of the Lender, assign or
otherwise transfer any of its rights or obligations under this Loan Agreement,
the Note or other Financing Document, and (ii) the Lender shall not be permitted
to assign (or participate) its rights or obligations under this Loan Agreement
or the Notes (or the other Financing Documents) without the prior written
consent of the Borrower except that (a) the Lender may (without the prior
written consent of the Borrower) collaterally assign/pledge its rights to its
lender(s) or other credit providers and (b) if an Event of Default exists and is
continuing, the Lender may participate or assign its rights and obligations
without the prior written consent of the Borrower, but in no event shall the
Lender make any assignment or participation to the Borrower, any Subsidiary of
the Borrower or any other Affiliate of the Borrower or of any Subsidiary of the
Borrower (except that, during the existence of an Event of Default, the Lender
may make an assignment to the Other Revolving Lenders). Any assignee or
participant of the Lender’s rights or obligations shall execute and deliver a
written instrument agreeing to be bound by the provisions hereof and of the
Intercreditor Agreement. Reference is hereby made to the Intercreditor Agreement
for additional terms and provisions with respect to assignment and
participation.
The Lender, acting as agent for the Borrower (solely for the purposes of this
Section 8.5), shall maintain a register (which may be electronic) for the
recordation of the names and addresses of the Lender and any other Persons
owning an interest in the Note or any Loan (but excluding a pledgee who has not
taken an ownership interest in the Note or a Loan), including the principal
amounts of (and stated interest on) such Loan(s) owing to the Lender and any
such other Persons pursuant to the terms hereof from time to time, and shall
promptly amend such register to reflect any sale, assignment, or other transfer
(but excluding a pledge where the pledgee who has not taken an ownership
interest in the Loan) otherwise properly affected pursuant to this Section 8.5.
Any purported sale, assignment, or other transfer of the Note or a Loan
(excluding a pledge where the pledgee has not taken an ownership interest in the
Note or a Loan) not properly recorded in such register in accordance with the
previous sentence shall be null and void and of no effect.

15

--------------------------------------------------------------------------------



8.6    Notices. Except as may otherwise be expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto shall be
in writing (including by telecopy (i.e., by fax) or, in the case of notices by
the Borrower under Section 1.6 above, by email), and shall be deemed to have
been duly given or made when delivered by hand, or one Business Day after being
sent by overnight mail by Federal Express or other nationally recognized
overnight courier service, four Business Days after being deposited in the mail
if sent by certified or registered mail (return receipt requested), first class
postage prepaid, or, in the case of telecopy notice, when sent and confirmation
of receipt of such telecopy is received (which may include electronic
confirmation) or, only for notices by the Borrower under Section 1.6 above, if
sent by email and receipt of such email notice is acknowledged in writing by the
Lender (which acknowledgment of receipt may be by email), addressed as follows,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holder(s) of the Note:
The Borrower:        ViSalus, Inc.
340 East Big Beaver Road, Suite 400
Troy, Michigan 48083
Attn: Tyler P. Schuessler, Chief Administrative Officer
Telecopy No.: 248-526-0378
email (for confirmation of notices under Section 1.6):
tps@vi.com
The Lender:        Blyth, Inc.
One East Weaver Street
Greenwich, Connecticut 06831
Attention: Treasurer or Assistant Treasurer
Telecopy No.: 203-552-4644
email (for borrowing notices under Section 1.6): splotzky@blyth.com and
mkunz@blyth.com
8.7    Costs and Expenses; Indemnification. (a) Borrower hereby agrees to
pay/reimburse the Lender for all reasonable costs and expenses, including
without limitation reasonable attorneys’ fees and disbursements, incurred by the
Lender in (i) collecting the Revolving Credit Loans or any other amounts owed to
the Lender by the Borrower under any Financing Document or in otherwise
enforcing any of the Financing Document(s), (ii) in any bankruptcy or insolvency
of, or any workout with respect to, the Borrower and (iii) any amendment, waiver
or other modification of the Financing Documents which arises out of a Default
or Event of Default. With respect to any amendment, waiver or other modification
of the Financing Documents which does not arise out of such an Event of Default
or Default, the Lender shall pay for its own costs and expenses (including the
fees and disbursements of legal counsel) with respect to such amendment, waiver
or other modification and the Borrower shall pay for its own costs and expenses
(including the fees and disbursements of legal counsel) with respect to such
amendment, waiver or other modification. If requested by the Borrower, the
Lender shall provide a copy of an invoice (including, in the case of attorneys
fees and disbursements, a copy of an invoice from the applicable law firm

16

--------------------------------------------------------------------------------



or attorney(s), it being understood and agreed that such invoice only has to set
forth the total amount of fees and disbursements and does not need to provide
any particular entries or descriptions).
(a)    The Borrower agrees to pay, indemnify, and hold the Lender and Lender’s
employees, officers, directors and agents harmless from and against any and all
liabilities, obligations, losses, damages, penalties, fines, claims, actions,
judgments, suits, cost recovery actions, response costs, compliance costs,
costs, reasonable expenses (including without limitation reasonable attorneys’
fees) or disbursements of any kind or nature whatsoever arising out of or
otherwise related to or connected with (i) this Loan Agreement, the Note or any
of the other Financing Documents; (ii) any breach by the Borrower of any
representation, warranty, covenant, or agreement contained or referred to herein
or any other Financing Document; or (iii) any Hazardous Material at, on, in,
under, or about all or any portion any property owned, occupied and/or operated
by the Borrower or its Subsidiaries or any Release of any Hazardous Materials by
the Borrower or its Subsidiaries or any violation by the Borrower of, or
liability of the Borrower under, any Environmental Laws (all the foregoing under
this paragraph (b), collectively, the “indemnified liabilities”); provided that
the Borrower shall have no obligation hereunder to the Lender with respect to
indemnified liabilities to the extent that such liabilities are determined by a
final and non-appealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Lender.
(b)    The agreements in this Section 8.7 shall survive any payment of the Note
or any other amounts payable hereunder or under any other Financing Document
and/or any termination of any Financing Document. All amounts payable under this
Section 8.7 shall be payable by the Borrower on demand by the Lender.
8.8    Integration. This Loan Agreement and the other Financing Documents
represent the agreement of the Borrower and the Lender with respect to the
subject matter hereof and thereof and supersede all negotiations and prior
writings with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Lender relative to
subject matter hereof or thereof that are not expressly set forth or referred to
herein or in the other Financing Documents.
8.9    Gender and Number; “including” No Rule of Strict Construction;
Independent Covenants. (a) Whenever the context herein so requires, the neuter
gender includes the masculine or feminine, and the singular number includes the
plural, and vice-versa. The word “including”, whenever used in any Financing
Document, shall mean “including, but not limited to,” whether or not the phrase
“, but not limited to,” or similar phrase, accompanies such word.
(a)    Borrower acknowledges that Borrower and Borrower’s counsel have had an
opportunity to review and negotiate the terms and provisions of this Loan
Agreement and the other Financing Documents and no rule of strict construction
shall be used with respect to any of the Financing Documents.
(b)    All covenants and agreements in this Loan Agreement shall be given
independent effect so that if a particular action or condition is not permitted
by a covenant or agreement, the fact that it would be permitted by another
covenant or agreement (whether as an

17

--------------------------------------------------------------------------------



exception or otherwise) shall not avoid the occurrence of a breach of such first
covenant or agreement.
8.10    GOVERNING LAW; JURY TRIAL WAIVER. (a)  THIS LOAN AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE LENDER AND THE BORROWER UNDER THIS LOAN AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, REGARDLESS OF ANY PRINCIPLES OF CONFLICTS OF LAWS
THEREUNDER WHICH WOULD RESULT IN THE LAWS OF ANY OTHER STATE APPLYING TO SAME.
(a)    THE BORROWER AND THE LENDER BOTH HEREBY KNOWINGLY AND VOLUNTARILY WAIVE
TRIAL BY JURY AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND,
ARISING UNDER OR OUT OF, OR OTHERWISE RELATED TO OR OTHERWISE CONNECTED WITH
THIS LOAN AGREEMENT OR ANY OTHER FINANCING DOCUMENT.
8.11    OFAC and Patriot Act. The Borrower represents, warrants and covenants
that the Borrower and each of its Subsidiaries is and shall be (and without
limiting any other provision of this Loan Agreement) in compliance, in all
material respects, with all U.S. economic sanctions laws, executive orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it and (ii) (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will knowingly be used directly or indirectly by the
Borrower or any of its Subsidiaries for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977. In the event that
the Lender is subject to the Patriot Act, Lender hereby notifies the Borrower
that, pursuant to the requirements of the Patriot Act, the Lender may be
required to obtain, verify and record information that identifies the Borrower
(and if applicable its Subsidiaries), which information includes the name and
address of the Borrower (and, if applicable, such Subsidiary) and other
information that will allow such Lender to identify the Borrower (and if
applicable its Subsidiaries) in accordance with the Patriot Act.
8.12    Stamp Tax. The Borrower will pay any stamp or other similar tax which
becomes payable in respect of the Note or this Loan Agreement or other Financing
Document.
8.13    Schedules, Exhibits, Appendices and Annexes. Any and all schedules,
exhibits, appendices and annexes to this Loan Agreement shall constitute a part
of this Loan Agreement for all purposes.
8.14    Survival of Representations and Warranties. All representations and
warranties made herein, in the other Financing Documents and in any document,
certificate or statement

18

--------------------------------------------------------------------------------



delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery of this Loan Agreement and the Note or
any other Financing Document and any investigation by the Lender.
8.15    Counterparts; Legal Delivery. This Loan Agreement may be executed by one
or more of the parties to this Loan Agreement on any number of separate
counterparts, each of which shall be considered an original but all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Loan Agreement by
telecopy or electronic (including “PDF”) transmission shall be as effective as
delivery of a manually executed counterpart hereof.
8.16    Loss, Theft, Etc. of Note. In the event of the loss, theft, mutilation
or destruction of the Note, then upon the Lender notifying the Borrower of same
and, in the case of any such loss, theft or destruction upon execution and
delivery by the Lender of a customary lost note and indemnity agreement, or, in
the event of such mutilation, upon surrender by the Lender of the mutilated
Note, the Borrower will execute and deliver without expense to the holder
thereof, a new Note, of like tenor, in lieu of such lost, stolen, destroyed or
mutilated Note.
8.17    Submission to Jurisdiction; Waiver of Punitive or Consequential Damages.
The Borrower hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
arising out of or otherwise related to or connected with this Loan Agreement or
any of the other Financing Documents, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive personal jurisdiction of any
state or federal court sitting in the City of New York;
(b)    consents that any such action or proceeding may be brought in such
courts, and waives any objection that Borrower may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, or by overnight courier,
to the Borrower, at its address set forth in Section 8.6 or at such other
address of which the Lender shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Lender (or its successors or permitted assigns) to bring any legal action or
proceeding in any other jurisdiction;
(e)    agrees that, notwithstanding the foregoing, any action brought by the
Borrower against the Lender shall be commenced and maintained only in a state or
federal court sitting in the City of New York; and
(f)    waives, to the fullest extent permitted under Applicable Law, any right
Borrower may have to claim or recover in any legal action or proceeding arising
out of or

19

--------------------------------------------------------------------------------



otherwise related to or connected with this Loan Agreement, the Note or any
other Financing Document any special, exemplary, punitive or consequential
damages.
8.18    Certain Acknowledgements. The Borrower hereby acknowledges that:
(a)    Borrower has been advised by counsel in the negotiation, execution and
delivery of this Loan Agreement and the Note and the other Financing Documents;
(b)    the Lender does not have any fiduciary relationship to the Borrower and
the relationship between Lender on the one hand, and the Borrower on the other
hand, under this Loan Agreement is solely that of creditor and debtor;
(c)    no joint venture exists among the Borrower and the Lender; and
(d)    the Borrower has made its own independent determination and decision (i)
to borrow hereunder and to enter into this Loan Agreement and any other
Financing Document to which it is a party and (ii) that it can comply with the
terms and provisions hereof and thereof.
8.19    Payments Surrendered. If, after receipt of any payment of all or any
part of any Loan or with respect to any other obligation under any of the
Financing Documents, the Lender is compelled or required or in good faith
agrees, for settlement purposes, to surrender such payment to any Person for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance), then this Loan Agreement
and the other Financing Documents shall continue in full force and effect, and
the Borrower shall be fully liable for the full amount so surrendered.
8.20    Confidentiality. The Lender agrees to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it with respect to Borrower pursuant to any Financing
Document and designated in writing by the Borrower as confidential, except that
such information may be disclosed (i) with the Borrower’s consent, (ii) to
Affiliates, employees, attorneys and other advisers or agents to or of the
Lender that are advised of the confidential nature of such information and are
instructed to keep such information confidential in accordance with the terms
hereof, (iii) to the extent such information presently is or hereafter becomes
(A) publicly available other than as a result of a breach of this Section 8.20
or (B) available to the Lender from a source (other than the Borrower) not known
by it to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by Applicable Law or subpoena or other legal process or requested or
demanded by any governmental authority, (v) to current or prospective permitted
assignees or participants, in each case to the extent such assignees or
participants agree to be bound by provisions substantially similar to the
provisions of this Section 8.20 and (vi) in connection with the exercise or
enforcement of any power, right or remedy under any Financing Document, in
connection with any litigation or other proceeding to which the Lender is a
party or bound, or to the extent necessary to respond to public statements or
disclosures by Borrower or its Subsidiaries referring to Lender or its
Affiliates.



20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.
ViSalus, Inc.
By:    /s/Todd A. Goergen
Name: Todd A. Goergen
Title:    Chief Operating Officer

Signature Page to Revolving Loan Agreement (Blyth)



--------------------------------------------------------------------------------





Blyth, Inc.
By:    /s/Michael Novins
Name:     Michael Novins
Title:    Vice President





Signature Page to Revolving Loan Agreement (Blyth)



--------------------------------------------------------------------------------




EXHIBITS


A    -    Form of Note
B    -    Identified RSUs and Option Shares


APPENDIX
A    -    Definitions









    



--------------------------------------------------------------------------------

Exhibit A

REVOLVING CREDIT PROMISSORY NOTE
$6,000,000    
    October [__], 2014
FOR VALUE RECEIVED, ViSalus, Inc., a Nevada corporation (the “Borrower”), hereby
unconditionally promises to pay to Blyth, Inc., a Delaware corporation (the
“Lender”), in lawful money of the United States and in immediately available
funds, the principal sum of Six Million Dollars ($6,000,000.00) or, if less, the
aggregate unpaid amount of all Revolving Credit Loans (as defined in the
Revolving Loan Agreement referred to below) made by the Lender to the Borrower
pursuant to the Revolving Loan Agreement, together with interest thereon as
provided for below. All capitalized terms, unless otherwise defined herein,
shall have the respective meanings assigned to them in the Revolving Loan
Agreement.
1.Payment of Principal. Borrower shall pay the outstanding principal balance of
each Revolving Credit Loan in full on the Revolving Credit Maturity Date.
2.Interest Rate; Payment of Interest. Borrower shall pay interest on the
aggregate unpaid principal balance of the Revolving Credit Loans outstanding
from time to time at the Applicable Revolving Credit Rate. Interest shall be
payable, in arrears, on each Revolving Credit Interest Payment Date.
3.Optional. Optional prepayments of the Revolving Credit Loans may be made in
accordance with terms and provisions of the Revolving Loan Agreement.
4.Expenses. Borrower shall pay or reimburse the Lender, on demand, for all costs
and expenses, including, but not limited to, the reasonable fees and
disbursements of legal counsel, which the Borrower is required to pay under
Section 8.7 of the Revolving Loan Agreement.
5.Revolving Loan Agreement. This Note evidences Revolving Credit Loans under,
and has been executed and delivered by the Borrower in accordance with, the
terms and conditions of the Revolving Loan Agreement, which Revolving Loan
Agreement, among other things, contains provisions with respect to the
acceleration of the unpaid principal of (and accrued and unpaid interest on) the
Revolving Credit Loans upon the occurrence and at any time during the
continuance of any Event of Default and with respect to submission to
jurisdiction. The Lender is entitled to the benefits of the Revolving Loan
Agreement and the other Financing Documents and may enforce the covenants and
other agreements of the Borrower contained therein, and the Lender may exercise
the respective rights, remedies and powers provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof. The “Revolving Loan Agreement” means the Revolving Loan Agreement,
dated as of even or substantially even date herewith, by and between the
Borrower and the Lender, as same may be amended, restated, supplemented or
otherwise modified from time to time.
6.Certain Waivers. Borrower waives presentment, diligence, protest, demand,
notice of demand, notice of acceptance or reliance, notice of non-payment,
notice of dishonor, notice of protest and all other notices to parties in
connection with the delivery, acceptance, performance,




--------------------------------------------------------------------------------






default or enforcement of this Note. THE BORROWER (AND THE LENDER BY ITS
ACCEPTANCE OF THIS NOTE) HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY
AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND, ARISING UNDER OR
OUT OF, OR OTHERWISE RELATED TO OR OTHERWISE CONNECTED WITH THIS NOTE OR ANY
OTHER FINANCING DOCUMENT.
7.    Intercreditor Agreement. The terms and other provisions of this Note are
subject to the terms and provisions of the Intercreditor Agreement.
1.    Binding Nature. This Note shall bind the Borrower and Borrower’s
successors and permitted assigns and shall inure to the benefit of the Lender
and its successors and permitted assigns. The term “Lender” shall include, in
addition to Blyth, Inc., the successors and permitted assigns of Blyth, Inc.
Reference is made to the Revolving Loan Agreement for terms and provisions with
respect to any assignment or participation with respect to this Note.
2.    Amendment. No waiver, amendment, supplement or other modification of this
Note shall be effective unless it satisfies the requirements for same set forth
in the Revolving Loan Agreement and the Intercreditor Agreement.
3.    Governing Law. This Note shall be governed by, and construed and
interpreted in accordance with, the laws the State of New York, without regard
to any rules pertaining to conflicts of laws thereunder that would result in the
laws of any other State being used to govern, construe or interpret this Note.


[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
day and year first written above.
ViSalus, Inc.




By:                        
Name:    
Title:    


















--------------------------------------------------------------------------------






Exhibit B
Identified RSUs and Option Shares


A.
Existing Identified RSUS.



ViSalus, Inc. RSU Vesting 2014 -2018.




 
Year
 
# of Vesting RSUs*
 
Current Value ($) Per Unit
Hypothetical Payment if All Employees Sold ($)
(at Current Value)
2014
198,000
0.185
36,630
2015
249,900
 
 
2016
1,042,700
 
 
2017
1,037,700
 
 
2018
0
 
 







*# of vesting RSU excludes awards made to Permitted Holders


B.
Existing Identified Options.



292,000 stock options are outstanding (none to Permitted Holders). They vest
between 2014 and 2016. Strike price ranges from $1.04 - $1.66. All stock options
awarded in 2013 have been canceled (strike price had been $7.58/share).














--------------------------------------------------------------------------------






APPENDIX A TO REVOLVING LOAN AGREEMENT


This Appendix A which is attached to and a part of the Revolving Loan Agreement,
dated as of October 17, 2014, by and between ViSalus, Inc., a Nevada corporation
(the “Borrower”), and Blyth, Inc., a Delaware corporation (the “Lender”), as
same may be amended, restated, supplemented or otherwise modified from time to
time (the “Loan Agreement”), is a glossary of certain defined terms used in the
Loan Agreement and/or other Financing Documents.
“Affiliate”: with respect to any specified Person:  (1) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; (2) any other Person that owns,
directly or indirectly, 10% or more of any class or series of such specified
Person’s (or any of such Person’s direct or indirect parent’s) Capital Stock or
any officer or director of any such specified Person or any such other Person
or, with respect to any natural Person, any Person that is an “immediate family
member” of such Person as defined in the Instructions to Item 404(a) of
Regulation S-K promulgated under the Exchange Act; or (3) any other Person 10%
or more of the Voting Stock of which is beneficially owned or held directly or
indirectly by such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.  For purposes of the Loan Agreement, neither the Lender nor its
Subsidiaries shall be considered an Affiliate of the Borrower or of the
Borrower’s Subsidiaries.
“Applicable Law”: all applicable provisions of all (a) constitutions, statutes,
laws, rules, regulations, guideline ordinances and orders of governmental
bodies, (b) Governmental Approvals and (c) orders, decisions, judgments and
decrees of all courts and arbitrators.
“Applicable Revolving Credit Rate”: ten percent (10%) per annum.
“Bankruptcy Code”: as defined in Section 7.1(h) of the Loan Agreement.
“Business Day”: any day other than Saturday, Sunday or other day in which banks
are authorized to be closed in the State of New York.
“Capital Stock”: of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any preferred
stock, and any rights (other than debt securities convertible into Capital
Stock), warrants, options or restricted stock units in each case whether now
outstanding or issued after the date of the Loan Agreement.
“Change of Ownership or Control”: the occurrence of any of the following events:

Appendix A - 1



--------------------------------------------------------------------------------






(1) the Permitted Holders are the “beneficial owners” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person shall be deemed to have
beneficial ownership of all shares that such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of time)
of Voting Stock of the Borrower entitled to exercise less than 50% of the total
voting power of all outstanding Voting Stock of the Borrower; or
(2) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Borrower (together with
any new directors whose election to such board or whose nomination for election
by the stockholders of the Borrower was approved by a vote of (a) a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved or (b) the Permitted Holders, provided that immediately following such
decision the Permitted Holders “beneficially own” Voting Stock entitled to
exercise at least 50% of the total voting power of all outstanding Voting Stock
of the Borrower) cease for any reason to constitute a majority of such Board of
Directors then in office.
“Commission”: means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of the Loan Agreement is not existing and performing the duties now
assigned to it under Exchange Act then the body performing such duties at such
time.
“Contract”: an indenture, agreement (other than the Loan Agreement), other
contractual restriction, lease, or instrument (other than the Note).
“Default”: any event or circumstance which, with the giving of notice or passage
of time or both, would become an Event of Default.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of the United States or any State of the United States.
“Environmental Laws”: all laws, rules, codes, ordinances, and regulations, and
all consent decrees, administrative orders or judgments relating to public
health or safety and/or the environment, including without limitation those
laws, rules, codes, ordinances and regulations identified in the definition of
the term “Hazardous Materials,” all as amended, supplemented or otherwise
modified from time to time.
“Event of Default”: as defined in Section 7.1 of the Loan Agreement.
“Exchange Act”: the Securities Exchange Act of 1934, or any successor statute,
and the rules and regulations promulgated by the Commission thereunder.
“Existing Identified Options”: those options (for the purchase of common stock
of the Borrower) issued prior to the date of the Loan Agreement and which are
identified on Exhibit B to

Appendix A - 2



--------------------------------------------------------------------------------






the Loan Agreement. For the avoidance of doubt, the Existing Identified Options
do not include any options issued to any Permitted Holders.
“Existing Identified RSUs”: those restricted stock units (with respect to the
Borrower) issued prior to the date of the Loan Agreement and which are
identified on Exhibit B to the Loan Agreement. For the avoidance of doubt, the
Existing Identified RSUs do not include any restricted stock units issued to any
Permitted Holders.
“Financing Documents”: (a) the Loan Agreement, the Note, and the Intercreditor
Agreement and (b) any other written agreement, instrument, certificate,
financing statement or other document, whether now or hereafter existing,
executed or delivered in connection with or otherwise related to any of the
agreements or instruments referred to in clause (a) or otherwise relating in any
way to any of the Revolving Credit Loans, as any of the foregoing referred to in
clause (a) or (b) may be amended, supplemented or otherwise modified from time
to time. The Other Revolving Loan Agreement and the promissory notes issued
thereunder shall not be considered Financing Documents.
“Foreign Subsidiary”: any subsidiary of the Borrower except for Domestic
Subsidiaries.
“Future Applicable RSUs and Option Shares”: (i) restricted stock units (with
respect to the Borrower) which are issued after the date of the Loan Agreement
to employees or officers of ViSalus or its Subsidiaries and (ii) shares of
common stock of the Borrower issued upon the exercise (if any) of options (if
any) issued by the Borrower after the date of the Loan Agreement to such
employees or officers, but excluding any restricted stock units or options
issued to any Permitted Holders.
“GAAP”: generally accepted accounting principles as in effect in the United
States of America.
“Government Approval”: any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
government or governmental unit.
“Hazardous Material”: (aa) “hazardous substances” or “toxic substances” as those
terms are defined by the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. § 9601, et seq., or the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, all as amended and amended after this date;
(bb) “hazardous wastes,” as that term is defined by the Resource Conservation
and Recovery Act (“RCRA”), 42 U.S.C. § 6901, et seq., as amended and amended
after this date; (cc) any pollutant, contaminant or hazardous, dangerous, or
toxic chemicals, materials, or substances within the meaning of any other
applicable federal, state or local law, regulation, ordinance, or requirement
(including consent decrees and administrative orders) relating to or imposing
liability or standards of conduct concerning any hazardous, toxic or dangerous
waste substance or material, all as amended or amended after this date; (dd) any
other substance the presence of which requires investigation or remediation
under any law, regulation, ordinance or requirement; (ee) crude oil or any
fraction thereof which is liquid at standard conditions of temperature and
pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute); (ff)

Appendix A - 3



--------------------------------------------------------------------------------






any radioactive material; (gg) asbestos in any form or condition; and (hh)
polychlorinated biphenyls (PCBs) or substances or compounds containing PCBs.
“Identified Option Shares”: shares of common stock of the Borrower issued upon
the exercise (if any) of the Existing Identified Options.
“Identified RSUs and Option Shares”: (i) the Existing Identified RSUs and (ii)
Identified Option Shares.
“Identified Vesting Retention Transactions”: in connection with the vesting of
the Existing Identified RSUs and/or any restricted stock units issued prior to
the date hereof to the Permitted Holders, (i) the acquisition (by retention) by
the Borrower of shares of common stock of the Borrower having a fair market
value approximately equal to the payroll taxes (including applicable income tax
withholdings) due upon such vesting and (ii) the payment by the Borrower of such
payroll taxes.
“Indebtedness”: of any Person at any particular date, without duplication, (a)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade debt or the like incurred in the
ordinary course of business) or which is evidenced by a note, bond, debenture or
similar instrument, (b) all obligations of such Person upon which interest
charges are customarily paid, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (d) all obligations of such Person under
capitalized leases, (e) all obligations of such Person in respect of acceptances
or letters of credit issued or created for the account of such Person, (f) all
liabilities secured by any Lien on any property owned by such Person, whether or
not such Person has assumed or otherwise become liable for the payment thereof,
(g) all obligations of such Person in respect of interest rate protection
agreements, interest rate future agreements, foreign currency exchange
agreements and other hedging arrangements and (h) all guaranties of other
contingent obligations of such Person in respect of indebtedness or obligations
of others of the kinds referred to in clauses (a) through (g) above. The
Indebtedness of any Person shall include any Indebtedness of any partnership in
which such Person is the general partner.
“Intercreditor Agreement”:  the Intercreditor Agreement, dated as of the date of
the Loan Agreement, by and among the Borrower, Lender, and the Other Revolving
Credit Lenders, as same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.
“Kerrigan Lawsuit Resolution”: the final and non-appealable resolution of all
claims now or hereafter asserted against ViSalus and/or its officers, directors,
employees, shareholders or independent promoters (the “ViSalus Defendants”) in
that certain legal action captioned Kerrigan et al. vs. ViSalus, Inc., which was
commenced on July 9, 2014, in the United States District Court in the Eastern
District of Michigan, Southern Division (the “Kerrigan Lawsuit”), including (as
an event that would qualify as a Kerrigan Lawsuit Resolution), without
limitation of any other event that might so qualify, (a) the final and
non-appealable dismissal of the Kerrigan Lawsuit, other than a dismissal without
prejudice, (b) the voluntary withdrawal of the Kerrigan Lawsuit, other than a
withdrawal without prejudice, (c) a settlement of all of the claims asserted
against the ViSalus Defendants in the Kerrigan Lawsuit that is legally binding
on all of the plaintiffs that are parties in

Appendix A - 4



--------------------------------------------------------------------------------






the Kerrigan Lawsuit, (d) a final and non-appealable judgment with respect to
all claims asserted against the ViSalus Defendants in the Kerrigan Lawsuit, and
(e) a final and non-appealable decision of a duly authorized arbitrator or panel
of arbitrators with respect to all of the claims asserted against the ViSalus in
the Kerrigan Lawsuit that is legally binding on all of the plaintiffs that are
parties in the Kerrigan Lawsuit.
“Kerrigan Lawsuit Resolution Date”: the date (if any) on which the Kerrigan
Lawsuit Resolution first occurs.
“Lien”: any mortgage, security interest, pledge, title retention agreement,
hypothecation, assignment, lien, attachment, garnishment, levy, charge, or other
encumbrance of any kind.
“Loan” and “Loans”: as those terms are respectively defined in Section 1.2 of
the Loan Agreement.
“Material Adverse Effect”: the occurrence of any of the following: (a) a
material adverse effect upon the business, assets, liabilities, financial
condition, or results of operations of the Borrower and its Subsidiaries taken
as a whole or (b) a material adverse effect on the ability of the Borrower to
timely pay and otherwise perform its obligations under such  Financing Documents
to which it is a party or under the Other Revolving Loan Agreement or any notes
issued thereunder or any material adverse effect on the legal, binding, or
enforceable nature of such Financing Documents or the Other Revolving Loan
Agreement or any notes issued thereunder.
“Natural Resources”: each and all of the atmosphere, air, waters, earth, land,
minerals, flora, fauna, fish, shellfish, wildlife, biota and/or other natural
resources.
“Non-Material Foreign Subsidiary”: a Foreign Subsidiary whose (i) consolidated
(i.e., when consolidated with the revenues of Subsidiaries directly or
indirectly owned by such Foreign Subsidiary) revenues are less than 10% of the
consolidated revenues of the Borrower and its Subsidiaries taken as a whole and
(ii) consolidated assets (i.e., when consolidated with the assets of
Subsidiaries directly or indirectly owned by such Foreign Subsidiary) are less
than 10% of the consolidated assets of the Borrower and its Subsidiaries taken
as a whole;
“Obligor Legal Opinion”: an opinion of legal counsel for the Borrower (which may
be provided by the Borrower’s in house and/or outside counsel), dated the date
of the Loan Agreement, in customary form, provided such opinion shall be limited
to matters of corporate existence and good standing, corporate power and
authority to conduct business and execute, deliver and perform the Financing
Documents to which the Borrower is a party, due authorization by the Borrower of
such Financing Documents and such execution, delivery and performance does not
violate the Borrower’s organizational documents or material known Contracts.
“OFAC”: as defined in Section 8.11 of the Loan Agreement.
“Other Revolving Credit Facility”: the revolving credit borrowing facility
established pursuant to the Other Revolving Loan Agreement.

Appendix A - 5



--------------------------------------------------------------------------------






“Other Revolving Credit Facility Commitment Amount”: Six Million Dollars
($6,000,000).  
“Other Revolving Credit Lenders”: the lenders under the Other Revolving Loan
Agreement.
“Other Revolving Credit Loans”: the revolving credit loans made under the Other
Revolving Loan Agreement by the Other Revolving Credit Lenders.
“Other Revolving Loan Agreement”: the Revolving Loan Agreement, dated as of even
date with the Loan Agreement, by and among the Borrower and Ryan Blair, Nick
Sarnicola, Blake Mallen and Robert Goergen as the Other Revolving Credit
Lenders, as such Revolving Loan Agreement may be amended, restated, supplemented
or otherwise modified from time to time as permitted by the Intercreditor
Agreement.
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56.
“Permitted Holders”: (i) each Specified Individual; (ii) the spouse, issue,
issue’s spouses, grandchildren or other members of the immediate family of each
Specified Individual; (iii) any trusts created for the benefit of the Persons
described in clauses (i) or (ii) or any trust for the benefit of any such trust;
(iv) in the event of the incompetence or death of any of the Persons described
in clauses (i) and (ii), such Person’s estate, executor, administrator,
committee or other personal representative or beneficiaries, in each case who at
any particular date shall beneficially own or have the right to acquire,
directly or indirectly, equity interests of the Borrower and (v) TAG APT, LLC
(for so long as it is owned and controlled by Todd A. Goergen); provided,
however, that notwithstanding anything to the contrary contained herein, no
Specified Excluded Individual shall be a Permitted Holder for any purpose.
“Permitted Uses”: (i) the Temporary Loan Repayment and (ii) general working
capital purposes of the Borrower and its Subsidiaries and other general
corporate purposes of the Borrower and its Subsidiaries.
“Person”: any individual, corporation, limited liability company, partnership,
trust or unincorporated organization, a government or any agency or political
subdivision thereof, or any other entity.
“Release”: any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or other
discharging into the environment.
“Restricted Payment”: any of the following: (i) any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Capital Stock of the Borrower or of any Subsidiary of the
Borrower, but excluding dividend payments or other distributions payable solely
in Capital Stock of the Borrower, (ii) any purchase, redemption or otherwise
acquisition for value of any Capital Stock of the Borrower or any Subsidiary of
the Borrower (including without limitation, for the avoidance of doubt, any
payments made by the Borrower or its Subsidiaries) in connection with the
exercise of options with respect to such Capital

Appendix A - 6



--------------------------------------------------------------------------------






Stock) or (iii) any payment (whether of principal, interest or any other amount
and whether or not such payment is a prepayment) under or otherwise with respect
to any Subordinated Redemption Note or the debt created or evidenced thereby.
“Revolving Credit Facility”: the revolving credit borrowing facility established
pursuant to the Loan Agreement.
“Revolving Credit Interest Payment Date”: each of the following: (i) the last
Business Day of each and every month, commencing on the last Business Day of
October of 2014 and (ii) the Revolving Credit Maturity Date.
“Revolving Credit Loan” and “Revolving Credit Loans”: as those terms are
respectively defined in Section 1.2 of the Loan Agreement.
“Revolving Credit Loan Termination Date”: the later to occur of (i) October 17,
2019 and (ii) the Kerrigan Lawsuit Resolution Date.
“Revolving Credit Maturity Date”: the later to occur of (i) October 17, 2019 and
(ii) the Kerrigan Lawsuit Resolution Date.
“Revolving Credit Maximum Amount”: Six Million Dollars ($6,000,000).
“Specified Excluded Individual”: (i) each of Robert B. Goergen and Robert B.
Goergen, Jr., (ii) the spouse, issue, issue’s spouses, grandchildren or other
members of the immediate family of each Specified Excluded Individual (in each
case other than Todd A. Goergen and any of his spouse, his issue, his issue’s
spouse(s) and his grandchildren); (iii) any trusts created for the benefit of
the Persons included in clauses (i) or (ii) or any trust for the benefit of any
such trust; and (iv) in the event of the incompetence or death of any of the
Persons included in clauses (i) and (ii), such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries.
“Specified Individual”: each of Ryan Blair, Nick Sarnicola, Blake Mallen and/or
Todd A. Goergen, as applicable.
“Subordinated Redemption Note”: an unsecured promissory note issued by the
Borrower to an employee or officer (or former employee or officer) of the
Borrower or of a Subsidiary of the Borrower as the consideration for the
Borrower redeeming the applicable Future Applicable RSUs and Options (held by
such Person). Each Subordinated Redemption Note shall (1) contain commercially
reasonable terms for a promissory note of such type and reasonably acceptable to
the Lender including a commercially reasonable interest rate (and in no event
higher than 10% per annum) and (2) contain subordination provisions in form and
substance reasonably satisfactory to the Lender providing, among other things,
(i) for the subordination in right of payment of all principal, interest and
other amounts at any time owed or owing under such Subordinated Redemption Note
to the prior payment in full of (a) the Revolving Credit Loans (both principal
and interest) and all other obligations of the Borrower under the Financing
Documents and (b) the Other Revolving Credit Loans (both principal and interest)
and all other obligations of the Borrower under the “Financing Documents” as
defined in the Other Revolving Loan Agreement, (ii) that no payment

Appendix A - 7



--------------------------------------------------------------------------------






(whether principal, interest or any other amount and whether or not such payment
is a prepayment) shall be made under or otherwise with respect to such
Subordinated Redemption Note or the debt created or evidenced thereby unless
such payment consists of a Restricted Payment permitted under Section 5.3 of the
Loan Agreement and Section 5.3 of the Other Revolving Loan Agreement, (iii) that
the Lender and the Other Revolving Credit Lenders shall be third party
beneficiaries of such subordination provisions and shall have the right to rely
on such subordination provisions and enforce same, and (iv) that the debt
evidenced by such Subordinated Redemption Note shall not be evidenced by any
agreement or instrument other than such Subordinated Redemption Note.
“Subsidiary”: as to any Person, shall mean a corporation, limited liability
company, partnership, or other entity of which shares of stock, limited
liability company interests or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, limited liability company,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.
“Temporary Loan”: shall mean all of the loan(s) from the Lender to the Borrower
evidenced by that certain Intercompany Note (as amended, supplemented or
otherwise modified from time to time including without limitation any and all
grids or schedules thereto) dated on or about August 12, 2014 made by Borrower
in favor of the Lender.
“Temporary Loan Repayment”: as defined in Section 3.1.
“UCC”: the Uniform Commercial Code.
“Voting Stock”: of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power in
the aggregate under ordinary circumstances to elect at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
“Wholly Owned Subsidiary”: means a Subsidiary of the Borrower all of whose
Capital Stock is owned by the Borrower or another Wholly Owned Subsidiary (other
than directors’ qualifying shares or the like).



















Appendix A - 8

